Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Kravetz on 25 January 2022.

The application has been amended as follows: 
	IN THE CLAIMS
	In claim 10 last line, “an” was changed to --the--
	In claim 18 line 12, “are rotatable” was changed to --are simultaneously rotatable--
In claim 20 last line, “an” was changed to --the--
In claim 21 line 12, “are rotatable” was changed to --are simultaneously rotatable--
In claim 22 last line, “an” was changed to --the--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art was Kuita in view of Matsumoto in prior office action.  The combination fails to teach a main flap and a sub-flap simultaneously rotatable.  It would not have been obvious to modify the combination to have the main flap and the sub-flap to simultaneously rotatable because the configuration of Kuita requires the main flap to move away a little bit from the sub-flap before the sub-flap can move.  Therefore modifying Kuita to have the main flap simultaneously move with sub-flap would teach away from Kuita’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KO-WEI LIN/Examiner, Art Unit 3762                           

/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762